Hr. Justice Cbaig delivered the opinion of the Court: The judgment rendered in this cause is ten dollars more than the evidence would authorize. The appellee was entitled to recover the amount of the note upon which the action was brought, and interest, but we perceive no ground upon which an attorney’s fee of ten dollars could be added to the amount of the note and interest. It is true, a power of attorney was attached to the note, which authorized an attorney of any court of record to waive process and confess judgment against appellant for the amount of the note and interest, and also an attorney’s fee of ten dollars, but that instrument only authorized an attorney’s fee in the event judgment was confessed. Upon no other contingency could it be allowed. As appellee did not, therefore, proceed under the power of attorney, but brought suit upon the note, we perceive no ground upon which a recovery could be had for more than the note and interest. In order, however, to obviate the error, indicated, appellee has entered a rem.ittitur of ten dollars as of the date of the judgment. It will not, therefore, be necessary to reverse the judgment, and it will be affirmed, except as to the amount remitted, but as the remittitur was not entered until after the appeal was pending here, a judgment will be entered against appellee for the costs of this court. Judgment affirmed.